

EXHIBIT 10.1






 
 
Rabobank Nederland Shanghai Branch
Date:
6 May 2008
Address:  19F, HSBC Tower
To:
Henan Zhongpin Food Share Co., Ltd.
                  1000 Lujiazui Ring Road
 
21 Changshe Road, Changge City, Henan
                  Pudong New Area, Shanghai, 200120
 
 
Telephone: (86) 21 5886 9886
 
 
Telefax:       (86) 21 2893 4700
 
   


 
Term Loan Facility


Dear Sirs,


We are pleased to inform you that Rabobank Nederland Shanghai Branch (the
“Lender”) is prepared to make available the following committed term loan to you
for your capital expenditure requirement and refinancing of your existing
secured debt of no less than RMB30,000,000.- (the “Purpose”) but not for any
other purpose subject to the terms and conditions as stipulated in this letter
(the “Facility Letter”) and in our standard General Commercial Agreement (as
amended from time to time, the “GCA”).
 
BORROWER


Henan Zhongpin Food Share Co., Ltd. (the “Borrower” and “Mortgagor”)


CORPORATE GUARANTORS
 
Anyang Zhongpin Food Co., Ltd. (the “Corporate Guarantor A”)
Zhumadian Zhongpin Food Ltd (the “Corporate Guarantor B”)


(each a “Corporate Guarantor”, collectively, the “Corporate Guarantors”)


FACILITY


Up to Renminbi (“RMB”) 80,000,000.- (RMB Eighty Million ) available for a 3-year
committed term loan facility (the “Term Loan”).


Under this Facility Letter, the following terms shall be defined and interpreted
as follows:


“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for banking business in Shanghai and the PRC; and
 
1

--------------------------------------------------------------------------------


 
“PRC” means the People’s Republic of China, which for purpose of this Facility
Letter, does not include the Hong Kong Special Administrative Region, the Macau
Special Administrative Region and Taiwan.


"Break Costs" means the amount (if any) by which:


the interest which the Lender should have received pursuant to the terms of this
Facility Letter for the period from the date of receipt of the advance to the
last day of the current interest period in respect of the advance, had the
principal amount received been paid on the last day of that interest period.


exceeds:


the amount which the Lender would be able to obtain by placing an amount equal
to the principal amount received by it on deposit with a leading bank in the
relevant interbank market for a period starting on the Business Day following
receipt or recovery and ending on the last day of the current interest period.


“Group Company” shall mean the Borrower and the Corporate Guarantors, and each
of its Holding Companies and Subsidiaries and each Subsidiary of each of its
Holding Companies;


"Holding Company" means, in relation to any company or corporation, any other
company or corporation in respect of which it is a Subsidiary of; and


"Subsidiary" means, in relation to any company or corporation, a company or
corporation:
(a)
which is controlled, directly or indirectly, by the first mentioned company or
corporation;

(b)
more than half the issued share capital of which is beneficially owned, directly
or indirectly, by the first mentioned company or corporation; or

(c)
which is a Subsidiary of another Subsidiary of the first mentioned company or
corporation,

and, for this purpose, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body.


SUPPORT/COLLATERAL
 
A joint and several corporate guarantee duly executed by the Corporate
Guarantors in favor of the Lender for an aggregate amount of no less than the
Facility amount plus interest, charges and expenses, including but not limited
to any shortfall incurred by the Lender in exchange rate fluctuation (the
“Corporate Guarantee”).
 
2

--------------------------------------------------------------------------------


DRAWDOWN PERIOD
 
Drawdown will be available in RMB. Subject to satisfactory completion of the
conditions precedent, multiple drawings are allowed until the date falling three
(3) months from the date of the acceptance of this Facility Letter (the
“Drawdown Period”). Any amounts undrawn at the end of the Drawdown Period will
be cancelled.
 
FINAL MATURITY DATE
 
The Facility shall terminate thirty-six (36) months from the first drawdown date
(the “Final Maturity Date”); or if that day is not a Business Day, on the next
succeeding Business Day thereafter unless it falls in the next calendar month in
which case it shall terminate on the immediate preceding Business Day.


REPAYMENT/PREPAYMENT


1. The repayment of the outstandings under the Facility shall be made as
follows:


Repayment Date
Repayment Amount
Amount (if the Facility is fully drawn) / percentage of the outstanding amount
(if the Facility is not fully drawn)
   
24 months after the first drawdown date
RMB20,000,000.-. / 25%
30 months after the first drawdown date
RMB30,000,000.- / 37.5%
36 (Final Maturity Date)
RMB30,000,000.- /37.5%
   



2 Prepayment is allowed subject to the following conditions:



a.  
Prepayment is in a minimum amount of RMB1,000,000.-, and an integral multiple of
RMB1,000,000.- or an amount agreed by the Lender;




b.  
Any prepayment shall be made together with accrued interest on the amount
prepaid and subject to thirty (30) days’ prior written notice to the Lender and
Break Costs (if any) to be absorbed by the Borrower;




c.  
All prepayment is subject to the Lender’s prior consent;




d.  
Any amount repaid cannot be re-drawn or re-borrowed.



3

--------------------------------------------------------------------------------




FEE AND BILL COMMISSION
 

Arrangement fee: a non-refundable fee at 0.5% flat on the Facility amount which
shall be paid upon the acceptance of this Facility Letter.





INTEREST FOR TERM LOAN FACILITY


100% of the interest rate issued by the People’s Bank of China (the “PBOC”) for
loans with such a term as the corresponding tenor of the advances made under
this Facility Letter (in absence of such rate, it shall be determined by the
Lender in accordance with common practice).
 
The interest shall be calculated on the basis of actual number of days elapsed
in a year of 360 days.


If any sum is not paid when due, that sum shall bear overdue interest at a rate
determined by the Lender in accordance with the relevant penalty interest issued
by the PBOC for the Term Loan from the due date to the date when actual payment
is received in full by the Lender.


If the Borrower does not use the Facility in accordance with the Purpose, the
Borrower shall forthwith on demand, pay to the Lender a penalty interest for the
sum used for other purposes at a rate above the interest rate of such advances.


The penalty interest for overdue payment and/or sum used for other purposes may
be compounded at the Lender’s sole discretion in accordance with PRC law.


If the Borrower is mandatorily prohibited by law from paying interest at the
agreed rate or the rate as determined by the Lender, the Borrower shall pay
interest at the maximum rate permitted by law (which maximum rate may vary from
time to time).


The repayment of principal and payment of interest shall be made in RMB.


SPECIAL CONDITIONS:


For Term Loan:



1.  
The minimum drawing amount for each advance shall be RMB1,000,000.- and has to
be in integral multiples of RMB1,000,000.- or an amount agreed by the Lender;



4

--------------------------------------------------------------------------------


 
 

2.  
All accrued interest is to be paid in full at the end of the interest period;




3.  
No advance shall have a maturity date beyond the expiry date (if any) of the
Corporate Guarantee;




4.  
No interest period shall extend beyond the expiry date (if any) of the Corporate
Guarantee;




5.  
All amounts including principal, accrued interest, fees and charges shall be
repaid fourteen (14) days before the expiry date (if any) of the Corporate
Guarantee;




6.  
The interest period can either be three (3) or six (6) months as selected by the
Borrower and agreed by the Lender. No interest period may overrun the Final
Maturity Date;

 

7.  
The interest payment shall be due every three months or quarterly as regulated
by PBOC, and shall be adjusted as necessary so that the interest payment shall
be due on the 21st day of the last month of each quarter and/or the last day of
the interest period, in either case if such day is not a day on which banks are
open for business in the PRC (a “PRC Business Day”), then the interest payment
shall be due on the next following PRC Business Day. If the interest period or
interest payment date for RMB facilities are otherwise regulated by the PBOC,
then the interest period or interest payment date shall be determined by the
Lender in accordance with such regulation;




8.  
Prepayment is allowed in a minimum amount of RMB1,000,000.-, and an integral
multiple of RMB1,000,000.-, or an amount agreed by the Lender. Any prepayment
shall be made together with accrued interest on the amount prepaid and subject
to thirty (30) days’ prior written notice to the Lender and Break Costs (if any)
to be absorbed by the Borrower;




9.  
Written notice of drawing must be given to the Lender three (3) Business Days
prior to the date of drawing.



 
CONDITIONS PRECEDENT
 
The Facility will be available subject to no event of force majeure in existence
and the receipt of all security documents as required under SUPPORT/COLLATERAL
and the following that are in form and substance satisfactory to the Lender:
 
5

--------------------------------------------------------------------------------



 

1.  
This Facility Letter and the GCA (where applicable) duly signed and executed by
the authorized signatories of the Borrower and the Corporate Guarantors;




2.  
Resolutions of the Board of Directors and/or the resolutions of the
shareholders’ meeting (where applicable) of the Borrower approving the borrowing
on the terms of the Facility Letter and authorising a named representative or
representatives to execute this Facility Letter, the GCA and any related
documents on its behalf;




3.  
Resolutions of the Board of Directors and/or the resolutions of the
shareholders’ meeting (where applicable) of the Mortgagor approving the
borrowing on the terms of the Facility Letter and authorising a named
representative or representatives to execute this Facility Letter and any
related documents on its behalf;




4.  
Resolutions of the Board of Directors and/or the resolutions of the
shareholders’ meeting (where applicable) of each of the Corporate Guarantors
approving to provide the Corporate Guarantee and authorising a named
representative or representatives to execute this Facility Letter and the
Corporate Guarantee and any related documents on its behalf;




5.  
A certified true and updated copy of the Borrower’s, the Mortgagor’s and each of
the Corporate Guarantors’ current enterprise legal person business licence (Zhen
Ben and Fu Ben), certificate of approval (where applicable), organization code
certificate and tax registration certificate ;




6.  
A certified true and updated copy of the articles of association and any other
constitutional documents of the Borrower, the Mortgagor and of each of the
Corporate Guarantors at the Lender’s discretion;




7.  
Certified true and updated copy of i) directors and shareholders list of the
Borrower and of each of the Corporate Guarantors; ii) identity cards/passports
of the directors of the Borrower and of each of the Corporate Guarantors; iii)
directors list of the Borrower’s shareholder(s), which own(s) above 10%
shareholding of the Borrower, together with the directors’ certified true and
updated copy of identity cards/passports; and iv) the business license,
certificate of approval(where applicable), organization code certificate and tax
registration certificate of the Borrower’s shareholder(s) which own(s) above 10%
shareholding of the Borrower;




8.  
Certified true and updated copy of identity cards/passports of the authorized
signatory(ies) of the Borrower and of each of the Corporate Guarantors;




9.  
Evidence of payment of all stamp duty payable in respect of this Facility
Letter;




10.  
Certified true and updated copy of the Borrower’s and each of the Corporate
Guarantors’ PBOC credit registration card with card number(s) and password(s)
and other data or information which are required for the Lender to access and
service the bank credit register and consulting system established by the PBOC;

 
6

--------------------------------------------------------------------------------



 

11.  
Authenticated specimen signatures of the Borrower’s authorized signatory(ies)
and copies of the Lender’s standard account opening documentation signed by the
Borrower (if applicable);

 

12.  
Such other documents as may be required by the Lender from time to time.



FURTHER DOCUMENTS AND EVIDENCE TO BE DELIVERED



1.  
Evidence of completion of any approval, registration and/or other formalities in
relation to this letter and the Corporate Guarantee with the relevant PRC
governmental agencies as required by any applicable laws and regulations;




2.  
A first legal charge over the land at [special.jpg] (“Pledged Land”) together
with the building erected or to be erected thereon (the “Pledged Building”,
together with the Pledged Land, collectively the “Pledged Property”) to be
entered into by and between the Borrower as mortgagor (the “Mortgagor”) and the
Lender for the Borrower’s obligations under the Facility in the form and
substance agreed between the Mortgagor, the Borrower and the Lender for the
Pledged Land (the “Land Mortgage”) and the Pledged Building (the “Building
Mortgage”, together with the Land Mortgage, collectively the “Property
Mortgage”);




3.  
Submission of a valuation appraisal report (to be prepared by a valuer
acceptable to the Lender) denoting the market value of the Pledged Property of
no less than RMB80 Million in form and substance satisfactory to the Lender.




4.  
Resolutions of the Board of Directors and/or the resolutions of the
shareholders’ meeting (where applicable) of the Mortgagor approving to provide
the Property Mortgage and authorising a named representative or representatives
to execute Property Mortgage and any related documents on its behalf;




5.  
an assignment of insurances in agreed form entered into or to be entered into
between the Mortgagor and Lender pursuant to which, among other things, the
Mortgagor grants security to the Lender over all insurances of the Pledged
Property (“Assignment of Insurances”) via the application of the Facility;




6.  
registration certificate of the Property Mortgage issued by the relevant local
construction bureau and local land bureau (as applicable);

 
7

--------------------------------------------------------------------------------



 

7.  
a legal opinion prepared by a PRC lawyer acceptable to the Lender pertaining to
the enforceability of the Property Mortgage and Assignment of Insurances; and




8.  
Such other documents as may be required by the Lender from time to time.



REPRESENTATIONS AND WARRANTIES


Each of the Borrower, the Mortgagor and the Corporate Guarantors (where
applicable) represents, which representations shall be deemed to be repeated on
each day on which any sum remains owing by the Borrower to the Lender, that:



1.  
it is duly incorporated and validly existing under the laws of the PRC has
complied with all laws and regulations to which it is subject;




2.  
it has full power and authority, and has obtained all necessary approvals,
registrations and licences to enable it, to enter into this Facility Letter and
the Corporate Guarantee;




3.  
all information provided to the Lender is true and correct in all respects;




4.  
the Lender has been supplied with an up-to-date copy of its constitutional
documents and confirm the continuous validity thereof;




5.  
there has been no material adverse change in its financial and operations
conditions since 31 December 2006 which would affect its ability to meet its
obligations hereunder or under the Corporate Guarantee (as the case may be); and




6.  
no security interest exists over any of its assets or revenue except as notified
in writing to the Lender.



UNDERTAKINGS AND COVENANTS


(A) Each of the Borrower and of the Corporate Guarantors (where applicable)
hereby undertakes:



1.  
to ensure that the above Facility is only used for the Purpose as permitted by
the Lender;



 

2.  
to ensure that its payment obligations (including those arising from ordinary
course of trade business) due to its Group Company and any shareholder(s) will
be subordinated to its obligations due to the Lender under this Facility Letter
and the Borrower will assist the Lender in obtaining a subordination or similar
agreement from its Group Companies in favor of the Lender within the time limit
agreed by the Lender;

 
8

--------------------------------------------------------------------------------



 

3.  
that, subject to clause 2 above, it will ensure that its obligations hereunder
will at all time rank pari passu with all other present and future unsecured and
unsubordinated obligations;




4.  
that save for all encumbrances existing before the grant of the facility which
shall have been notified in writing to the Lender and those encumbrances which
will be created in favour of the Lender, the Borrower, the Mortgagor and the
Corporate Guarantors shall not create any security (howsoever described but
excluding security arising by operation of law in the ordinary course of
business) in favour of any other entity or person without the prior written
permission of the Lender;

 

5.  
that there is no substantial change to the general nature of its business from
that carried on at the date of this letter;




6.  
(i) that it will not enter into a single transaction or a series of transactions
(whether related or not) and whether voluntary or involuntary to sell, lease,
transfer or otherwise dispose of any asset;



(ii) Paragraph (i) above does not apply to any sale, lease, transfer or other
disposal made in the ordinary course of business on an arms length basis of the
disposing entity; or of assets in exchange for other assets comparable or
superior as to type, value and quality and for a similar purpose;



7.  
that it will not enter into any amalgamation, demerger, merger, consolidation or
corporate reconstruction which may have a material adverse effect in the sole
opinion of the Lender;




8.  
to maintain an adequate insurance coverage over fixed assets;




9.  
to deliver to the Lender certified true copies of its (i) half-year un-audited
(and consolidated if any) accounts/interim results within ninety (90) days from
the half-year end of each financial year; (ii) its annual audited (and
consolidated, if any) financial statements as soon as practicable and not later
than one hundred and twenty (120) days after each fiscal year; and (iii) such
other information as the Lender may request;

 
9

--------------------------------------------------------------------------------



 

10.  
to notify the Lender promptly of the occurrence of any event (including an Event
of Default as defined in the GCA) which might affect the Borrower’s ability or
the Mortgagor’s ability or the Corporate Guarantor’s ability to perform its
obligations hereunder or the Mortgagor’s ability to perform its obligations
under the Property Mortgage or the Corporate Guarantor’s ability to perform its
obligations under the Corporate Guarantee or any change in the ultimate
shareholding or control of the Borrower or of the Corporate Guarantors;




11.  
that the Borrower will continue to own a 100% shareholding (directly or
indirectly) in each of the Corporate Guarantors;




12.  
that any change above 10% in the shareholding structure of the Borrower or of
the Corporate Guarantor is subject to the Lender’s prior written consent;




13.  
the consolidated CAPEX (including acquisition) should be less than
RMB400,000,000.- throughout the life of the Facility;




14.  
the consolidated contingent liabilities should be i) less than RMB400,000,000.-
for the financial year of 2008; and ii) less than RMB300,000,000.- for the
financial years thereafter;




15.  
that the Mortgagor shall deliver to the Lender each of the documents and
evidence referred to under FURTHER DOCUMENTS AND EVIDENCE TO BE DELIVERED in
this letter and enter into i) the Land Mortgage over the Pledged Land on or
before three (3) months from the acceptance of the Facility Letter; ii) the
Building Mortgage over the Pledged Building on or before 31 December 2008;

 
(B) The Borrower hereby undertakes that:



1.  
its ratio of debt to net worth shall be less than 0.8x throughout the life of
the Facility;

 

2.  
its ratio of debt to EBIDTA shall be less than (i) 3x for the financial year of
2008 ; (ii) 2.5x for the financial year of 2009; (iii) 2x for the financial year
of 2010; and (vi) 1.8x for the financial year of 2011 and thereafter; .

 

3.  
its Interest Coverage Ratio shall be greater than 6x throughout the life of the
Facility;

 

4.  
its Tangible Net Worth shall be no less than RMB900,000,000.- throughout the
life of the Facility;

 
10

--------------------------------------------------------------------------------


 

5.  
that its inter-company indebtedness shall always be less than
RMB500,000,000.-throughout the life of the Facility except for the loans against
inventory;

 



6.  
that 70% of its consolidated EBITDA should be generated by the Borrower and/or
the Corporate Guarantors; if fails, the Lender has the right to restructure the
Facility by requesting additional borrower(s) and/or guarantor(s) accompanied by
execution all such documents (within thirty (30) days thereafter) and do all
such acts as are necessary to cause such entity to execute the Lender’s facility
letter and/or guarantee form, and all other documents and do all such acts as
are necessary or appropriate for such entity to become a borrower and/or a
guarantor hereunder;




7.  
that its dividends payment shall be less than 50% of its retained earnings
throughout the life of the Facility;



Testing of the relevant items in section (A) and (B) shall be carried out
semi-annually by reference to the relevant financial statements delivered to the
Lender under clause 9 under Section (A) above).


For the purposes of this Facility Letter, the following definitions shall apply:


EBITDA is defined as operating earnings before interest, taxes, depreciation and
amortization;


Interest Coverage Ratio is defined as EBITDA/interest paid;


Tangible Networth is defined as networth minus intangibles;


CAPEX is defined as net investment in fixed assets plus net investment in
financial assets.




EVENTS OF DEFAULT


The following sub-clauses shall be considered as Events of Default. If:



1.  
the Borrower and/or the Corporate Guarantor fails to pay any sum due under this
letter; or

 

2.  
any representation made by the Borrower and/or the Corporate Guarantor and/or
the Mortgagor in or in connection with this letter or any certificate, statement
or document delivered or made by the Borrower and/or the Corporate Guarantor
and/or the Mortgagor pursuant hereto proves to have been incorrect or inaccurate
in any material respect when made; or

 
11

--------------------------------------------------------------------------------



 

3.  
the Borrower and/or the Corporate Guarantor and/or the Mortgagor fails to
perform or observe any provision or undertakings or covenants of this letter; or




4.  
the Borrower and/or the Mortgagor and/or the Corporate Guarantor (or any of its
parent company or subsidiaries) takes corporate action or applies to any court
for its winding-up or the appointment of a liquidator, administrator or receiver
or similar officer of all or any part of its assets; or




5.  
any encumbrancer takes possession, or a liquidator, administrator, receiver or
similar officer is appointed to all or any material part of the undertaking or
assets of the Borrower and/or the Mortgagor and/or the Corporate Guarantor (or
any of its parent company or subsidiaries) or any liquidation, bankruptcy,
insolvency, re-organization or similar material proceedings are instituted by or
against the Borrower and/or the Mortgagor and/or the Corporate Guarantor (or any
of its parent company or subsidiaries) ; or




6.  
at any time it becomes unlawful for the Borrower and/or Mortgagor and/or the
Corporate Guarantor to perform any of its obligations hereunder or under the
Property Mortgage or under the Corporate Guarantee; or




7.  
if the Borrower and/or the Corporate Guarantor (or any of its parent company or
subsidiaries) ceases or threatens to cease to carry on the whole or a
substantial part of its business, or the Borrower and/or the Corporate Guarantor
(or any of its parent company or subsidiaries) stops or threatens to stop
payment of, or is unable to, or admits inability to pay its debts as they fall
due, or is deemed unable to pay its debts pursuant to or for the purposes of any
applicable law, or is adjudicated or found bankrupt or insolvent or a moratorium
is threatened or declared in respect of any of its indebtedness; or




8.  
at any time the Property Mortgage is or becomes unlawful or is not, or ceases to
be legal, valid, binding or enforceable or otherwise ceases to be effective; or




9.  
any event or series of events occurs which in the reasonable opinion of the
Lender may materially and adversely affect the ability of the Borrower and/or
the Mortgagor and/or the Corporate Guarantor to comply with its obligations as
expressed in this Letter or in the Equipment Mortgage or in the Corporate
Guarantee; or




10.  
any other indebtedness (including under any guarantee or similar obligations) of
the Borrower (or any of its parent company or subsidiaries) and/or the Mortgagor
and/or the Corporate Guarantor (or any of its parent company or subsidiaries)
(a) is not paid when due or within any applicable grace period granted in any
agreement or instrument relating to that financial indebtedness or; (b) becomes
due and payable or becomes capable of being declared due and payable before its
normal maturity by reason of a default or event of default, howsoever described.

 
12

--------------------------------------------------------------------------------



 
then in any such cases and at any time thereafter the Lender may, by written
notice to the Borrower, declare the outstanding principal amount of the
Facility, together with accrued interest thereon and any other sums payable
hereunder, to be immediately due and payable whereupon the same shall become so
payable.


TAXES


All payments to be made by the Borrower, the Corporate Guarantor and the
Mortgagor (as the case may be) hereunder shall be made free and clear of and
without deduction for or on account of any present or future taxes of any nature
now or hereafter imposed unless the Borrower and the Mortgagor and the Corporate
Guarantor (as the case may be) are compelled by law to make payment subject to
such taxes, in which case the sum payable by the Borrower and the Mortgagor and
the Corporate Guarantor (as the case may be) in respect of which deduction or
withholding is required to be made shall be increased to the extent necessary
that the Lender receives and retains a net sum equal to the sum which it would
have received and so retained had no such deduction or withholding been made or
required to be made.


INCREASED COSTS


If at any time the Lender shall be of the opinion that the effect of the
enactment or introduction of, or any change in, any applicable law or regulation
(whether or not having the force of law) or compliance with any law, regulation
or directive from any governmental or regulatory authority or the interpretation
or application thereof is to increase the amount of capital required or expected
to be maintained by the Lender (or any corporation controlling the Lender) or to
increase the cost to the Lender of maintaining the Facility by an amount which
in either case the Lender deems material, or the effective return to the Lender
of its capital is reduced, the Lender shall notify the Borrower to that effect
and thereupon the Borrower shall pay the Lender such amount as the Lender
specifies is necessary to compensate it for such increased cost or reduced
return.


ILLEGALITY


If at any time after the date hereof by reason of any introduction of or change
in any applicable law, regulation or regulatory requirement it becomes unlawful
or otherwise prohibited for the Lender to allow to remain outstanding under the
Facility made by it then the Lender shall, promptly after becoming aware of the
same, deliver to the Borrower a certificate to that effect. The Lender shall not
thereafter be obliged to maintain the Facility; and, if the Lender so requires,
the Borrower shall on such date as the Lender shall have specified (being the
latest date by which the relevant law requires that the same be repaid) repay
the outstanding amount under the Facility made by the Lender to it with accrued
interest thereon.
 
13

--------------------------------------------------------------------------------


 
ASSIGNMENT AND TRANSFER


The Borrower, the Mortgagor and the Corporate Guarantors may not assign,
transfer, novate or in any dispose of any of its right and/or obligations under
this Facility Letter or the Corporate Guarantee. The Lender may assign or
otherwise transfer or grant participations in all or any part of its rights
under this Facility Letter to any other bank or financial institution.


GENERAL


Out of pocket expenses


All expenses related to the Facility including, but not limited to legal fees
and out-of-pocket expenses shall be borne by the Borrower; and such expenses
shall be reimbursed by the Borrower regardless of whether or not the transaction
contemplated herein is actually completed or this Facility Letter is signed.
 
Language


This Facility Letter is written in English only.
 
Standard Form Documents


The Lender makes use of standard form documents to facilitate the provision of
its services to customers, such as the Borrower, in relation to standard
facilities and transactions, such as this Facility Letter.
 
The Lender recommends that the Borrower, the Mortgagor and the Corporate
Guarantors review any standard form documents and in particular, those
provisions which are relevant to the specific service or transaction which is to
be provided by, or entered into with, the Lender. This recommendation by the
Lender extends to any standard form documents and includes, but is not limited
to, any supplement, amendment, addition or side agreement made to or in
connection with this Facility Letter.
 
If any queries arise in relation to the provisions of any standard form
documents, please contact the Lender so that the relevant provisions can be
explained in further detail.




14

--------------------------------------------------------------------------------








GOVERNING LAW AND JURISDICTION


This Facility Letter and the execution hereof are governed by and shall be
construed in accordance with the laws of the PRC.
 
Any dispute, controversy or claim which may arise out of or in connection with
this Facility Letter shall be settled through friendly consultations and if
failure in settling the disputes through friendly consultations within thirty
(30) days after one party has served written notice on the other party
requesting the commencement of such consultations, either party may submit the
dispute to the competent court in Shanghai for judgement in accordance with the
terms of this Facility Letter and the GCA.
 
Without prejudice to the rights of the Lender as described above, each of the
Borrower, the Mortgagor and the Corporate Guarantors expressly acknowledges that
any breach of the terms and conditions or representations and warranties as
stipulated in the Facility shall constitute an Event of Default as defined in
the GCA.
 
GCA shall be deemed as an integral part of this Facility Letter and shall have
the same legal force as this Facility Letter.


Please indicate your acceptance of the above terms and conditions by signing and
returning to us the duplicate of this Facility Letter on or before 30 May 2008,
after which date this offer shall lapse. This Facility shall become effective
after it has duly signed by you and the Lender.
 


 


15

--------------------------------------------------------------------------------


 


 
We are pleased to be of service to you and look forward to a mutually beneficial
relationship.
 
Yours faithfully,
For and on behalf of
RABOBANK NEDERLAND SHANGHAI BRANCH



_/s/ Yang Wang__________________
_/s/ Petrus Bressers_____________
Yang Wang
Petrus (Patrick) Bressers
General Manager
Chief Risk & Operating Officer



We, as Borrower and Mortgagor, hereby agree and accept the above-mentioned terms
and conditions for the captioned Facility.


For and on behalf of
Henan Zhongpin Food Share Co., Ltd.


/s/ Zhu Xiaowei                                                
Authorised Signatory(ies) with company chop
Name(s): Zhu Xiaowei
Date:


We, as Corporate Guarantors, hereby jointly and severally agree and accept the
above-mentioned the terms and conditions for the captioned Facility.


For and on behalf of
Anyang Zhongpin Food Co., Ltd.


/s/ Jing Jiangtao                                                
Authorised Signatory(ies) with company chop
Name(s): Jing Jiangtao
Date:


For and on behalf of
Zhumadian Zhongpin Food Ltd.
 
 

 
16

--------------------------------------------------------------------------------


 
/s/ Jing Jiangtao                                                
Authorised Signatory(ies) with company chop
Name(s): Jing Jiangtao
Date:
 
 
17

--------------------------------------------------------------------------------

